Citation Nr: 1218499	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, including degenerative disc disease.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1968 to May 1972. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Acting Veterans Law Judge in August 2011.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a lumbar spine disorder.  He contends that this disorder, claimed as lower back pain radiating to both hips, became severe in 1998, but developed secondary to back injuries he sustained during active service.  Allegedly, while serving in Vietnam as a weapons specialist, he carried 45 to 80 pounds of weapons, including flame throwers, rocket launchers and, once, a 106 recoiless rifle, on his back.  He asserts that, on several occasions while doing so, he was forced to jump to the ground, including from truck beds and the top of an amtrac, or into a foxhole or bunker to avoid enemy fire.  He recalls two specific injuries occurring during this time period, one resulting in a very hard landing on his right side and severe bruising from head to toe, the other involving a jump from a helicopter.  

Allegedly, the Veteran and others were being choppered to a hot zone, when they began taking enemy fire.  The pilot came in quick to an area covered in elephant grass that was 13 to 14 feet high.  The soldiers thought they were three feet from the ground, resulting in injuries upon landing.  The Veteran asserts that, in his case, he injured his back when he landed on the ground on top of his 3.5 grenade launching tube.  He claims that since then he has experienced back pain intermittently. 

He has submitted multiple lay statements, including from his team leader in Vietnam and two fellow Marines, confirming the helicopter landing, the consequent injury and the fact that this injury necessitated treatment by a corpsman and resulted in back pain.

Prior to the adjudication of this claim, additional development is required.  See 38 C.F.R. § 19.9 (2011).  

First, during the course of this appeal, under 38 U.S.C.A. § 5103A (West 2002), VA assisted the Veteran in the development of this claim by affording him a VA examination, during which an examiner discussed the etiology of the Veteran's degenerative disc disease of the lumbar spine.  As the Veteran argued during his August 2011 hearing, the report of this examination is inadequate to decide this claim.

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

According to a report of VA examination conducted in October 2002, the Veteran was hit by a car at 10 years of age and "broke his back" in three places.  Allegedly this accident necessitated the Veteran's placement in traction and a full body cast for three and six months, respectively.  On enlistment examination, the Veteran did not report back problems and the examiner did not note any back abnormalities, but during a transfer examination conducted in January 1969, an examiner noted that the Veteran had lordosis.  This condition is defined as an abnormal forward curvature of the spine in the lumbar region, which results in sway-backed posture and, sometimes, pain and poor movement.  www.uihealthcare.com/topics/bonesjointsmuscles/bone3435.html.  

According to the lay statements of record, which discuss lay-observable matters and are thus competent, during service, the Veteran injured his back, causing pain that has continued to manifest intermittently.  Since discharge from service, medical professionals have attributed this pain to degenerative disc disease, the etiology of which the VA examiner addressed in May 2009, spondylosis, which, like the disc disease, is degenerative in nature, lordosis, first noted during active service, and spondylolisthesis, which can be either developmental and present at birth, or acquired, due to trauma or degenerative causes.  http://www.ehow.com/about_5397053_definition-spondylolithesis.html.  The examiner did not discuss the etiology of the latter two conditions.  Moreover, in offering her unfavorable opinion pertaining solely to the disc disease, she did not contemplate the Veteran's full medical history, including the pre-service back injury, and disregarded the competent lay statements regarding the in-service back injury and pain and continuity of back symptomatology.  Another examination is therefore needed.  

Second, of record are disks from the Social Security Administration (SSA) which contain all information upon which SSA relied in awarding the Veteran disability benefits for his back disability.  On remand, the RO must either print these documents for the claims folder or scan the documents into the Virtual VA claims folder.




The Board REMANDS this claim for the following action:

1.  Associate with the claims folder records of the Veterans VA treatment for lumbar spine disability since March 2009.

2.  With respect to the SSA disc contents, either print the documents for the claims folder or scan the documents into the Virtual VA claims folder.

3.  Upon completion of the above, arrange for the Veteran to undergo additional VA examination by a medical doctor to determine the nature and etiology of the current lumbar spine disorder.  The claims folder contents must be provided for review.  

Following examination, review of the claims folder contents and interview of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the lumbar spine either first manifested during active service, or alternatively, is related to events during active service?

In providing this opinion, the examiner is requested to consider the following:

* despite the lay report of the pre-service back injury, the Veteran must be presumed to have entered in sound condition unless there is undebatable evidence that a current disorder of the spine is related to the pre-service injury;
* the Board's factual finding as true that the Veteran's combat duties included carrying 45 to 80 pounds of weapons, including flame throwers, rocket launchers and, once, a 106 recoilless rifle, on his back; that on several occasions while carrying heavy objects he was forced to jump to the ground, including from truck beds and the top of an amtrac, or into a foxhole or bunker to avoid enemy fire; and that he incurred two specific injuries in combat with one resulting in a very hard landing on his right side and severe bruising from head to toe, and the other involving a jump from a helicopter;
* the significance of the 1969 finding of lumbar lordosis;
* indicate whether the Veteran's spondylolisthesis is developmental and present at birth, or acquired, due to trauma; and
* if any of the Veteran's lumbar spine abnormalities is considered a congenital defect, opine whether the Veteran now has additional disability due to disease or injury superimposed upon that defect during service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Thereafter, readjudicate this claim based on all of the evidence of record, including all information supplied by SSA via disks.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

